UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22149 Old Mutual Funds III (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Name and address of agent for service) Copies to: Jay G. Baris, Esq. Andra C. Ozols, Esq. Kramer Levin Naftalis & Frankel LLP Old Mutual Capital, Inc. 1177 Avenue of the Americas 4643 South Ulster Street, Suite 600 New York, New York 10036 Denver, CO 80237 (212) 715-9100 (720) 200-7725 Registrants telephone number, including area code: 1-888-772-2888 Date of fiscal year end: December 31 Date of reporting period: March 31, 2009 Item 1.Schedule of Investments. Old Mutual 2011-2020 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.1% Emerging Market-Equity - 3.6% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 19.9% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund 23 Old Mutual International Bond Fund Total Government/Corporate Growth - 5.0% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 3.9% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.1% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.0% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 14.3% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 7.8% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.1% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.7% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 32.2% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 4.4% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 3.1% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $386,357) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,644) Total Investments - 100.1% (Cost $389,001) Other Assets and Liabilities, Net - (0.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $389,001, and the unrealized appreciation and depreciation were $3 and $(119,306), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2011-2020 Conservative Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Emerging Market-Equity - 1.2% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 59.1% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 3.4% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 3.9% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Small Cap - 0.8% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 6.2% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 2.9% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.7% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.6% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 18.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 1.5% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 0.8% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $419,189) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $3,401) Total Investments - 101.1% (Cost $422,590) Other Assets and Liabilities, Net - (1.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $422,590, and the unrealized appreciation and depreciation were $85 and $(77,230), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2011-2020 Moderate Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.7% Emerging Market-Equity - 2.1% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 41.3% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund 47 Old Mutual International Bond Fund Total Government/Corporate Growth - 3.7% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 7.0% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 0.8% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 0.9% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 9.2% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.0% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.4% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.7% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 23.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 1.4% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 1.8% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $406,784) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $3,065) Total Investments - 100.7% (Cost $409,849) Other Assets and Liabilities, Net - (0.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $409,849, and the unrealized appreciation and depreciation were $8 and $(95,348), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.1% Emerging Market-Equity - 5.2% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 5.3% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund 93 Old Mutual International Bond Fund Total Government/Corporate Growth - 5.2% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 2.8% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 0.9% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 2.1% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 18.9% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 10.6% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.1% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 36.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.9% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 4.2% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $376,343) Money Market Fund - 0.9% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,197) Total Investments - 100.0% (Cost $378,540) Other Assets and Liabilities, Net - 0.0% 86 Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $378,540, and the unrealized appreciation and depreciation were $0 and $(132,158), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Conservative Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Emerging Market-Equity - 2.1% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 45.5% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund 42 Old Mutual International Bond Fund Total Government/Corporate Growth - 3.8% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 3.2% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 0.4% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 0.9% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 9.8% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 5.5% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.8% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.6% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 22.1% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 2.5% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 1.9% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $406,319) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $3,148) Total Investments - 101.1% (Cost $409,467) Other Assets and Liabilities, Net - (1.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $409,467, and the unrealized appreciation and depreciation were $37 and $(93,895), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Moderate Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.3% Emerging Market-Equity - 3.9% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 24.4% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 4.9% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 1.9% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.6% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.0% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 14.5% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 7.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.4% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.7% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 31.5% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 4.0% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 2.4% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $387,974) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,690) Total Investments - 100.3% (Cost $390,664) Other Assets and Liabilities, Net - (0.3)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $390,664, and the unrealized appreciation and depreciation were $0 and $(115,475), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Emerging Market-Equity - 5.6% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 1.4% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund 5 36 Old Mutual International Bond Fund Total Government/Corporate Growth - 5.3% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 3.5% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 2.3% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 21.2% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 11.2% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.5% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 36.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 4.6% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 5.4% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $377,198) Money Market Fund - 0.9% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,143) Total Investments - 100.8% (Cost $379,341) Other Assets and Liabilities, Net - (0.8)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $379,341, and the unrealized appreciation and depreciation were $0 and $(136,520), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Conservative Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.4% Emerging Market-Equity - 4.0% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 37.9% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 3.2% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 4.7% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 0.8% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.3% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 13.0% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 5.7% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.1% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 22.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 3.9% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 2.3% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $404,015) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,950) Total Investments - 101.4% (Cost $406,965) Other Assets and Liabilities, Net - (1.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $406,965, and the unrealized appreciation and depreciation were $0 and $(102,073), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Moderate Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Emerging Market-Equity - 5.0% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 16.6% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 4.7% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 2.3% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.2% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.8% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 17.9% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 8.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.0% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 31.3% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.3% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 4.4% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $387,028) Money Market Fund - 0.9% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,470) Total Investments - 101.0% (Cost $389,498) Other Assets and Liabilities, Net - (1.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $389,498, and the unrealized appreciation and depreciation were $0 and $(125,974), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.0% Emerging Market-Equity - 5.6% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 2.6% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 4.8% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 4.4% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 2.2% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 21.5% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 10.6% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.1% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 35.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.5% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 5.2% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $377,331) Money Market Fund - 0.9% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,110) Total Investments - 100.9% (Cost $379,441) Other Assets and Liabilities, Net - (0.9)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $379,441, and the unrealized appreciation and depreciation were $0 and $(135,277), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 Conservative Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Emerging Market-Equity - 4.8% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 33.2% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 3.8% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 2.9% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 0.9% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.0% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 15.7% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 5.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 0.7% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.3% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 23.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.0% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 3.7% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $397,029) Money Market Fund - 1.0% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,832) Total Investments - 101.1% (Cost $399,861) Other Assets and Liabilities, Net - (1.1)% ) Total Net Assets 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $399,861, and the unrealized appreciation and depreciation were $0 and $(108,033), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 Moderate Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Emerging Market-Equity - 6.2% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 13.9% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 4.7% Old Mutual Advantage Growth Fund Total Growth Growth-Large Cap - 2.3% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Mid Cap - 1.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap Growth-Small Cap - 1.7% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 20.4% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 7.7% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.1% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 29.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 6.2% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 5.0% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $384,302) Money Market Fund - 0.9% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $2,330) Total Investments - 101.0% (Cost $386,632) Other Assets and Liabilities, Net - (1.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be undercommon control because they may share the same Board of Trustees. Old Mutual Capital, Inc. servesas the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of March 31, 2009.  At March 31, 2009, the approximate tax basis cost of the Funds investments was $386,632, and the unrealized appreciation and depreciation were $0 and $(128,617), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual Heitman Global Real Estate Securities Fund SCHEDULE OF INVESTMENTS AS OF MARCH 31, 2009 (UNAUDITED) Description Shares Value (000) Common Stock - 42.6% Forestry - 0.4% Plum Creek Timber $ 30 Total Forestry 30 REITs-Apartments - 7.3% American Campus Communities 67 AvalonBay Communities Camden Property Trust Equity Residential Essex Property Trust 55 Total REITs-Apartments REITs-Diversified - 6.1% Digital Realty Trust Entertainment Properties Trust 44 PS Business Parks 33 Vornado Realty Trust Washington Real Estate Investment Trust 49 Total REITs-Diversified REITs-Health Care - 7.1% HCP Health Care REIT Nationwide Health Properties 96 Ventas Total REITs-Health Care REITs-Hotels - 0.9% Host Hotels & Resorts 52 LaSalle Hotel Properties 26 Total REITs-Hotels 78 REITs-Manufactured Homes - 0.9% Equity Lifestyle Properties 76 Total REITs-Manufactured Homes 76 REITs-Office Property - 5.6% Alexandria Real Estate Equities Boston Properties Corporate Office Properties Trust 78 Douglas Emmett 75 Total REITs-Office Property REITs-Regional Malls - 5.1% Macerich 14 Simon Property Group Taubman Centers 70 Total REITs-Regional Malls REITs-Shopping Centers - 3.5% Acadia Realty Trust 60 Federal Realty Investment Trust Regency Centers Total REITs-Shopping Centers REITs-Single Tenant - 0.9% National Retail Properties 77 Total REITs-Single Tenant 77 REITs-Storage - 3.3% Public Storage Total REITs-Storage REITs-Warehouse/Industrial - 1.5% AMB Property 64 EastGroup Properties 20 Prologis 45 Total REITs-Warehouse/Industrial Total Common Stock (Cost $6,069) Foreign Common Stock - 49.4% Australia - 10.9% CFS Retail Property Trust Commonwealth Property Office Fund 27 Dexus Property Group Mirvac Group 20 Westfield Group Total Australia Austria - 0.2% Conwert Immobilien Invest* 14 Total Austria 14 Belgium - 1.2% Cofinimmo 65 Leasinvest Real Estate 33 Total Belgium 98 Canada - 2.7% Boardwalk Real Estate Investment Trust 35 Canadian Real Estate Investment Trust 63 RioCan REIT Total Canada Finland - 0.3% Citycon 29 Total Finland 29 France - 7.9% Fonciere Paris France 23 ICADE 72 Mercialys 51 Silic 67 Unibail-Rodamco Total France Germany - 0.8% Deutsche Euroshop 51 Patrizia Immobilien 16 Total Germany 67 Greece - 0.2% Eurobank Properties Real Estate Investment 19 Total Greece 19 Hong Kong - 2.5% Link REIT Total Hong Kong Japan - 6.7% Frontier Real Estate Investment 5 25 Japan Real Estate Investment 24 Japan Retail Fund Investment 31 Nippon Building Fund 27 Total Japan Netherlands - 3.0% Corio Eurocommercial Properties 68 Wereldhave 50 Total Netherlands Singapore - 3.3% Ascendas Real Estate Investment Trust CapitaMall Trust Total Singapore Sweden - 1.0% Fabege 43 Hufvudstaden, Cl A 44 Total Sweden 87 Switzerland - 1.4% Jelmoli Holding 60 18 PSP Swiss Property 96 Total Switzerland United Kingdom - 7.3% Big Yellow Group 26 British Land Brixton 6 Derwent London 30 Great Portland Estates 47 Hammerson Invesco Property Income Trust 1 Land Securities Group Liberty International 47 Segro 3 Shaftesbury 39 Total United Kingdom Total Foreign Common Stock (Cost $6,027) Warrants - 0.0% Athris Holding 1 Total Warrants (Cost $1) 1 Rights - 0.1% Segro 8 Total Rights (Cost $44) 8 Money Market Fund - 4.3% Dreyfus Cash Management Fund, Institutional Class, 0.761% (A) Total Money Market Fund (Cost $360) Total Investments - 96.4% (Cost $12,501) Other Assets and Liabilities, Net - 3.6% Total Net Assets - 100.0% $ * Non-income producing security. (A) The rate reported represents the 7-day effective yield as of March 31, 2009. Cl - Class REITs - Real Estate Investment Trusts  At March 31, 2009, the approximate tax basis cost of the Funds investments was $12,501 (000), and the unrealized appreciation and depreciation were $39 (000) and $(4,451) (000), respectively. Cost figures are shown with "000's" omitted. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of March 31, 2009 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs Level 3 – significant unobservable inputs - Total $ Item 2.Controls and Procedures. (a)Based on an evaluation of the Disclosure Controls and Procedures of Old Mutual Funds III (the registrant) as of a date within 90 days of the filing date of this report, the registrants Principal Executive Officer (PEO) and Principal Financial Officer (PFO), or persons performing similar functions, have concluded that the Disclosure Controls and Procedures are effectively designed to ensure that information required to be disclosed in this report is recorded, processed, summarized, and reported within required time periods, and accumulated and communicated to the registrants management, including the registrants PEO and PFO, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b)During the quarter ended March 31, 2009, there has been no change in the registrants internal control over financial reporting that has materially affected, or that is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3.Exhibits. Attached hereto as Exhibit EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OLD MUTUAL FUNDS III By: /s/ Julian F. Sluyters Julian F. Sluyters, President Date: May 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Julian F. Sluyters Julian F. Sluyters, Principal Executive Officer Date: May 15, 2009 By: /s/ Robert T. Kelly Robert T. Kelly, Principal Financial Officer Date: May 15, 2009
